DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-10, 12 & 15-20 are allowed.
Reasons for Allowance
Examiner agrees with the applicant’s remarks dated 07/28/2022.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and dependent claims thereon, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for controlling a renewable energy power system having at least one renewable energy asset connected to a power grid, the renewable energy power system providing a power output demanded by the power grid during a frequency disturbance of the power grid, the method comprising: receiving, via a controller, a grid frequency signal of the power grid; determining a time constant for a frequency filter assembly as a function of at least a first grid parameter of the grid frequency signal of the power grid and a second grid parameter of the grid frequency signal of the power grid, the first parameter and the second parameter dependent on at least one of a magnitude of the frequency disturbance of the power grid, a duration of the frequency disturbance of the power grid, or a rate of change of frequency response, the first grid parameter further dependent on a maximum value observed magnitude of the frequency disturbance of the power grid such that a response time of the renewable energy power system is reduced during the frequency disturbance event, wherein the frequency disturbance results from a load-to-power imbalance in the power grid; filtering the grid frequency signal via the frequency filter assembly using the determined time constant; determining a power command for the at least one renewable energy asset using the filtered grid frequency signal; and, controlling the at least one renewable energy asset based on the power command.



Regarding claim 12 and dependent claims thereon, the prior art as a whole, either alone or in combination, fails to teach or suggest a system for controlling a renewable energy power system during a frequency disturbance of a power grid, the renewable energy power system connected to the power grid and providing a power output demanded by the power grid, the system comprising: one or more sensors configured to monitor the power grid to detect the frequency disturbance resulting from a load-to-power imbalance in the power grid, and to measure a grid frequency signal of the power grid; a frequency filter assembly for filtering the grid frequency signal, the frequency filter assembly having a dynamic time constant, the dynamic time constant varying as a function of at least a first grid parameter of the grid frequency signal of the power grid and a second grid parameter of the grid frequency signal of the power grid, wherein the first parameter and the second parameter are dependent on at least one of a magnitude of the frequency disturbance of the power grid, a duration of the frequency disturbance of the power grid, or a rate of change of frequency response, wherein the first grid parameter is further dependent on a maximum value observed magnitude of the frequency disturbance of the power grid such that a response time of the renewable energy power system is reduced during the frequency disturbance event; and, a controller configured to perform a plurality of operations, the plurality of operations comprising: determining a power command for the at least one renewable energy asset using the filtered grid frequency signal;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such  submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832